Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-8 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2007/0256058 discloses The reorder buffer control circuitry 68 also continually monitors the content of the FIFO, and when the oldest entry is the FIFO is marked as complete, and if any immediately preceding non -tail entries are also marked as complete, then the reorder buffer control causes these entries to be popped from the FIFO since this instruction can now be retired. Thus, multiple entries corresponding to a given instruction are removed atomically from the FIFO, ensuring that instructions are retired on a per instruction basis. The reorder buffer control circuitry, as mentioned above, also administers the role that the reorder buffer circuitry 32 plays in a recovery process when an error condition occurs within the data processing apparatus, for example when an exception occurs or when a branch misprediction is identified. This indication of the error condition is received by the reorder buffer control circuitry 68 and in response the reorder buffer control circuitry communicates with the rename control circuitry 62 in order to wind back the content of the rename table 60 to the point at which speculative instruction execution began, so that the processor state can be returned to the last known "safe" status. Together the reorder buffer control circuitry 68 and rename control circuitry 62 thus act in this situation as register rename recovery circuitry. More detail of this recovery process is given below with reference to the following figures.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … a completion indicator indicating whether the unit of work to be carried out has been completed, and being initially set 
Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195